DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 11, the limitation “wherein the second SERDES is not provided non-PCIe data, but not PCIe data” renders the claim indefinite. It is unclear how the second SERDES relates to PCIe/non-PCIe data. 
Correction/Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto et al (US 20110296236).
As to claim 12, Kawamoto discloses a method, comprising:
coupling a host computing device (fig. 1 computer server 10, fig. 5 S411) operating in a safe mode (par. 27, “a hardware safe mode or a software safe mode”) to a peripheral device (HDDs 19) including a peripheral controller (Raid controller card 18); and
providing PCIe data (par. 26 “PCIe bus is connected to the expansion slots”) solely between the host device and to the peripheral controller of the peripheral device (par. 30 “transfer of the data between the CPU 11 and the HDD 19”).
As to claim 15, Kawamoto discloses the method of claim 12, further comprising selecting a safe mode on a host computing device prior to providing the PCle data solely to the peripheral controller (par. 30).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goodart et al (US 20080172501, hereafter Goodart) in view of Betts et al (US. 8638838, Betts).
As to claim 1, Goodart discloses a host computing device, comprising: 
a multiplexer (fig. 3-4 MUX 126);
a peripheral component interconnect express (PCIe) bus (PCIe 350); 
a video source (stream sources 334);
a connector (par 19 connector 128) coupled, via the multiplexer (par. 18 “couples DisplayPort video host multiplexor 126”), to the PCIe bus (at PCIe channel 120) and the video source (at DisplayPort 118); and
a host controller (host 202) to operate in a safe mode (par. 22 “take correction action”, par. 27 “keeping the link synchronized”) and to cause PCIe data (par. 24, 29 “provides PCIe bus information to PCIe channel 120”) from PCIe bus to be provided (PCIe X1 bus connection 350), via the multiplexer and the connector (multiplexes the PCIe bus information received”), solely to a peripheral controller (e.g. fig. 4a, MUX 130, 136) of a peripheral device (fig. 4a peripherals 138, par. 29 “to support PCIe peripherals).
Goodart does not explicitly disclose a Serializer/Deserializer (SERDES) (Note: Instead discloses the multiplexer). In the same field of arts (peripheral configuration), Betts discloses an apparatus comprises a differential serial interface standards and a rail-to-rail common mode range (abstract). In one embodiment, Betts discloses a PCIe transceiver (fig. 3, PHY 102) comprising a multiplexer (MUX 180) coupling to a SERDES (module 175) which is configured to cause PCIe data (col 7 lns 35-40 “PCI-e data channels”) from PCIe bus (system bus 114), via the SERDES (module 175) and the connector (differential interface 110), solely to a peripheral controller (e.g. fig. 2, image processing device) of a peripheral device (device 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart and Betts, by 
As to claim 2,  Goodart/Betts discloses the host computing device of claim 1, wherein the SERDES further comprises Parallel In Serial Out (PISO) hardware (Betts, module 175)  to serialize video data from the video source and the PCIe data into a serialized data communication provided to the peripheral controller (Goodart, par. 29).
As to claim 3, Goodart/Betts discloses the host computing device of claim 2, wherein the video data further comprise display port video data (Goodart, par. 29) from a display port interface included in the host computing device (“video signal information from DisplayPort transmitter 118”).
As to claim 4, Goodart/Betts discloses the host computing device of claim 1, wherein the connector further comprises a wired connector (Goodart, par. 19 “DisplayPort connector 128”) to couple to a corresponding wired connector in the peripheral device (Displayport video receiver multiplexer 130).
As to claim 6, Goodart/Betts discloses the host computing device of claim 1, wherein the host computing device further comprises a laptop computing device, a mobile phone, a tablet, a desktop computing device, or a combination thereof (Goodart, par. 15 “personal computer”).
As to claim 7, Goodart discloses a peripheral accessory (fig. 4a, display 134, fig. 4b adapter 402), comprising: 
a multiplexer (MUX 130, 430);
a corresponding connector (DisplayPort connector 128); and
a peripheral controller (display controller 134) when coupled to the host computing device (DisplayPort host 202) operating in a safe mode (par. 21, “take corrective action”, par. 27 “keeping the link synchronized”) to:

transmit non-PCie data outside of the peripheral controller (par. 24 “hot plug detect signal”, par. 32 “video display information to Displayport 132”).
Goodart does not explicitly disclose a Serializer/Deserializer (SERDES) (Note: Instead discloses the multiplexer). In the same field of arts (peripheral configuration), Betts discloses an apparatus comprises a differential serial interface standards and a rail-to-rail common mode range (abstract). In one embodiment, Betts discloses a PCIe transceiver (fig. 3, PHY 102) comprising a multiplexer (MUX 180) coupling to a SERDES (module 175) which is configured to cause PCIe data (col 7 lns 35-40 “PCI-e data channels”) from PCIe bus (system bus 114), via the SERDES (module 175) and the connector (differential interface 110), solely to a peripheral controller (e.g. fig. 2, image processing device) of a peripheral device (device 20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart and Betts, by comprising a Serializer/Deserializer (SERDES). The motivation is to improve the performance, efficiency of the system (Background, par. 6).
As to claim 8, Goodart/Betts discloses the peripheral accessory of claim 7, wherein the peripheral accessory comprises a docking station to dock the host computing device (Goodart, fig. 4b. Note: The adapter 402 functions as a docking station to dock the host computing device).
As to claim 9, Goodart/Betts discloses the peripheral accessory of claim 7, wherein the peripheral accessory includes an output to output a video data from the peripheral controller, but not PCIe data, to another peripheral device (Goodart, fig. 402, DP Rx 132 to display 134).
As to claim 10, Goodart/Betts discloses the peripheral accessory of claim 7, wherein the SERDES further comprises a SIPO (Serial input, Parallel Output) hardware to deserialize a 
As to claim 11, Goodart/Betts discloses the peripheral accessory of claim 7, further comprising a second SERDES, and wherein the second SERDES is not provided non-PCIe data, but not PCIe data (Betts SIPO 178),
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goodart in view of Betts and further in view of Mohanty et al (US. 20110087806, Mohanty).
As to claim 5, Goodart/Betts discloses the host computing device of claim 4, but does not disclose wherein the wired connector further comprises a universal serial bus connector. In the same field of arts (peripheral configuration), Mohanty discloses a system for transferring data which is selectively communicated via a USB port (abstract). In one embodiment, Mohanty discloses a wired connector (connector 118) to couple to a corresponding wired connector in the peripheral device (connector 122) wherein the a wired connector further comprises a universal serial bus connector (fig. 14-15) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Goodart/Betts and Mohanty, by comprising a universal serial bus connector. The motivation is to improve the efficiency of the system (Background, par. 6).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Blumenau et al (US. 6799255, Blumenau).
As to claim 13, Kawamoto discloses the method of claim 12, wherein the peripheral device is included in a plurality of peripheral devices (HDs 19), but does not disclose the method further comprising providing PCIe data solely between the host device and respective peripheral controllers of each peripheral device of the peripheral devices. In the same field of arts (peripheral configuration), Blumenua discloses a storage controller for controlling access to data storage which has a memory and 
As to claim 14, Kawamoto/Blumenua discloses the method of claim 13, further comprising outputting the video data from the peripheral controller to another peripheral device (Kawamoto, display 15; Blumenua, col 2 lns 15-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.P/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184